Citation Nr: 1146056	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-06 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hip disability, claimed as secondary to service-connected bilateral ankle and left knee disabilities.

2.  Entitlement to service connection for a left hip disability, claimed as secondary to service-connected bilateral ankle and left knee disabilities.

3.  Entitlement to service connection for a low back disability, including as secondary to the service-connected bilateral ankle and left knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1977 to March 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In August 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to these claims.  While the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

The record shows that the Veteran worked for the United States Postal Service (USPS) for about 27 years until he took a disability retirement in 2001; it also shows that following his retirement from USPS he applied for Social Security Administration (SSA) disability benefits, which were denied.  Hence, based on information in the record it is likely that there are pertinent records (medical records considered in connection with his USPS retirement and in the denial of SSA benefits) which are outstanding.  The record does not reflect an attempt by the RO to acquire such records; notably, SSA records are constructively of record.  Accordingly, development for such records is necessary.  

At the August 2011 Travel Board hearing, the Veteran testified that his private physician (Dr. RLA) and a VA physician (Dr. F.) each opined that his bilateral hip and low back disorders are secondary to his service-connected bilateral ankle and left knee disabilities.  He related that Dr. F sent him for hip X-rays to establish a "baseline."  As records of Dr. RLA and any VA records generated by Dr. F relating to the etiology of the claimed disorders would be pertinent to the matters at hand, they must be sought.

In addition, at the hearing the Veteran and his representative raised questions regarding the adequacy of the January 2009 VA joints and spine examinations.  The VA examiner opined that there was no clinical evidence of functional impairment or biomechanical abnormalities found [and that any bilateral hip or lumbar spine disability was not caused by or a result of the service-connected bilateral ankle or left knee disabilities].  It is argued that the January 2009 VA examiner's findings of no disability, no loss of range of motion, no pain, and no altered gait, conflicts with other findings made by private and VA medical professionals.  Notably, an August 2008 VA examiner found an antalgic gait.  The conflict must be resolved.  

The Board notes that development for private and USPS records will require the Veteran's cooperation, i.e., he will need to provide releases.  He is advised that a governing regulation provides that when information/evidence requested in connection with a claim for VA benefits (to include releases for records) is not received within a year of the request, the claim is to be considered abandoned.  See 38 C.F.R. § 3.158(a).

Accordingly, the case is REMANDED for the following:

1. (a) The RO should ask the Veteran to provide releases for copies of the medical records considered and determination made with respect to the Veteran's disability retirement from the USPS and the complete clinical records of his treatment for the disabilities at issue by Dr. RLA.  He should also be asked to identify (and provide releases for records from) any and all private providers of treatment for the disabilities at issue.
(b) If the Veteran does not provide the necessary releases, the claims should be processed under 38 C.F.R. § 3.158(a).  If he does, the RO should secure the complete pertinent records from USPS and private providers, as well as the SSA determination on the Veteran's claim for SSA disability benefits and copies of any medical records considered in connection with such determination.
(c) The RO should also secure for association with the record copies of any outstanding VA records pertaining to treatment the Veteran received for the disabilities at issue, and in particular, any records generated by Dr. F and reports of 1997 hip X-rays.

2. The RO should then arrange for the Veteran to be examined by an orthopedist to determine the nature and like etiology his claimed bilateral hip and low back disabilities .  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

a) Please identify (by medical diagnosis) each of the Veteran's bilateral hip and low back disability entities.

b) As to each diagnosed disability entity of the low back please identify the most likely etiology for such disability?  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability is related to the Veteran's complaints in service or was either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected bilateral ankle and left knee disabilities.  

c) As to each diagnosed disability entity of the hips, please identify the most likely etiology for such entity, and specifically whether or not it was either (i) caused or (ii) aggravated by the Veteran's service-connected bilateral ankle and left knee disabilities.

The examiner must explain the rationale for all opinions, to include comment on the above -noted conflicting opinions regarding whether or not the Veteran has biomechanical abnormalities (e.g., altered gait) due to his service-connected disabilities that may have had bearing on his  development of the disabilities for which service connection is sought.

3. The RO should readjudicate the claims on appeal (under 38 C.F.R. § 3.158(a) if it applies.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

